[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE: PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
In this suit to collect money damages for legal services provided to the defendant, the plaintiff law firm has moved for summary judgment. A hearing on the motion occurred on August 31, 1998. For the reasons set forth below, the motion for summary judgement is denied.
The plaintiff's complaint asserts that the defendant, Joseph Calvi, Sr. ("Calvi") promised to pay for legal services in accordance with a Legal Representation letter dated September 14, 1994. The plaintiff further asserts that, pursuant to the agreement, legal services reasonably valued at $16,981.30 were provided to Calvi. The complaint alleges that Calvi has failed to pay for such services. Based on this, the plaintiff claims that no genuine issue of material fact exists and that summary judgment should enter in the plaintiffs favor.
In an affidavit filed in opposition to the motion for summary judgment, Calvi denies being indebted to the plaintiff. He claims that he was assured that the cost of legal services for the foreclosure action he was commencing would be paid by the mortgagor. Calvi specifically denies any attorney client relationship with Attorney Tobin, claiming to have dealt only with Attorney Melien. In his memorandum in opposition to the present motion and at oral argument, Calvi also questioned the reasonableness and validity of the claimed debt. CT Page 10410
The conflicting claims of the parties yield genuine issues of material fact regarding the fee arrangement, and the amount of the claimed debt such that summary judgment is not appropriate. Practice Book § 17-44. When viewed in a light most favorable to the nonmoving party, the evidence is insufficient to show the absence of any genuine issue of material fact. See Suarez vDickmont Plastic Corp., 229 Conn. 99, 106 (1994); Doughery v.Graham, 161 Conn. 248, 250 (1971). Accordingly, the motion for summary judgment must be denied.
So Ordered at New Haven, Connecticut this 1st day of September, 1998.
Devlin, J.